Title: Abigail Adams to Charles Storer, 28 April 1783
From: Adams, Abigail
To: Storer, Charles



Braintree April 28 1783

May I address you by the Epithet of my dear Charles? for I realy feel towards you a Maternal Regard. I enjoyed a Feast upon the receit of your Letters. Col. Quincys came to my care, I carried them to him, there I found your pappa and Mamma, who had just received a packet from you. After mutual congratulations, we set ourselves down to hear and read, Col. Q—y began, whilst the whole circle attended, but it was not Silent admiration. What a fine young fellow, how charmingly he writes says one, why he is a statesman already says an other. How affectionately and respectfully he speaks of Mr.—. How sweetly he varies his stile and manner according to the different subjects upon which he writes. What judgment! What prudence! What Love of his Country! O Sir you are a happy Man says one. You have a jewel of a son, says an other: thus were your praises Reverberated; untill the paternal Eye overflowed; and delight Shone in every feature of his face: the Reflextions which filled my mind upon this occasion were pleasing beyond expression. Heaven grant me that I may thus rejoice in my children, thus see them ornaments to their Country, and blessings to their parents.
Here Let me pause and thank you for your favour Nomber 1. I assent to your proposal and commence your correspondent, but you must write to me with that freedom and unreserve which I so much admire in your Letters.
You have given me a proof of the confidence of my best Friend towards you, whilst the words “It becomes not me to speak,” express more than a page. Believe me I know your thoughts, the person whom they concerned is a different Character from what in very early Life you knew him, at least I presume so. I wish him well, I wish him prosperous and happy, and that every juvenile deviation from the Path of Rectitude, may teach him wisdom and prudence in future, but he will never be in any other character in Life to Emelia, than an acquaintance. I speak not this from any recent misconduct, but from a full conviction that it is right.
My family is lessned so much of late that I feel quite dull, my sons are sent from home to school, Emelia and Louissa, a Neice of about 10 years old, with two domesticks compose my family. I was loth to part with my sons, but I found it so difficult to procure a Suitable preceptor, and to keep him, that the frequent changes made them unstedy, and injured their Learning. The former was a matter of more importance in my mind than the latter.
Unstable as water, thou shalt not excell said the good old patriarch to his son—it is an observation as true as it is ancient; and founded upon a knowledge of humane Nature. Youth are peculiarly liable to this frailty, and if it is not early curbed and restrained both by example and precept, it takes root and saps the foundation, it shoots out into unprofitable branches, if the Tree blossoms, they wither and are blown by every change of the wind so that no fruit arrives to maturity.
The Character which a youth acquires in the early part of his Life is of great importance towards his future prosperity—one false step may prove irretrievable to his future usefulness. The World fix their attention upon the behaviour of a person just setting out, more particularly so if they stand in a conspicious light with Regard to family or estate, and according to their discretion, prudence or want of judgement, pronounce too precipately perhaps, upon the whole of their future conduct. Of how great importance is it, that good principals be early, inculcated and steadily persued in the Education of youth?
But whither does my imagination lead me, and why all this to me Madam! methinks I hear you inquire. My thoughts are not difficult to trace, I dare say you will find the thread.
Amidst all the anxieties I have felt for the weight of cares and perplexitys which have devolved upon my absent Friend, I have found a consolation in the knowledge of his being accompanied by a young Gentleman of so much steadiness and probity as Mr. Thaxter, who by his attention and assiduity would render him every relief in his power, nor was I less gratified when I heard that Eugenio, was to become his Successor.
To a young Gentleman who wishes for improvement the situation will afford him ample scope, whilst the Gentlemans character with whom he resides requires not even my partial pen to delineate. With regard to my visiting Europe—upon some accounts I wish it. From my Infancy I have wished to visit England but this unhappy war, or as Mr. S. Adams expresses it, this Glorious Revolution, alienated my affections from her. I think upon the whole that I feel rather averse to a publick Character.
The particular manner in which you wish your Friends to detail every circumstance to you, which relates to their welfare or happiness must plead my excuse for the domestick communications; besides as you are a Member of Mr. A—s family, you by concequence become a relation of mine. I must close my letter to wait upon Dr. Gorden and Lady who are just come to spend the Night with me. We Shall not lack conversation. Dr. Gorden as well as any Man I know of, practices upon the maxim of Epictetus or Pythagoras, I forget which, “Reverence thyself.” Accept my best wishes for your happiness and be assured no one is more disposed to contribute to it than Your Friend.

Portia


